Exhibit 10.1

 

THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

Execution Copy

 

THIRD AMENDMENT

This THIRD AMENDMENT (this “Amendment”) is made and entered into as of September
12, 2019  by NATERA, INC., a Delaware corporation  (the “Borrower”),  NATERA
INTERNATIONAL, INC., a Delaware corporation (“Natera International”), NSTX,
INC.,  a Delaware corporation (“NSTX” and, together with Natera International,
the “Guarantors”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership  (the “Lender”).

WHEREAS,  the Borrower and the Lender are party to that certain Credit
Agreement, dated as of August 8, 2017,  among the Borrower, as borrower, and the
Lender, as lender (as amended by that certain Amendment and Waiver dated as of
December 31, 2018 and by that certain Second Amendment dated as of April 15,
2019, and as may be further amended or otherwise modified, the “Credit
Agreement”);

WHEREAS, the Borrower is engaged, through its “Evercord” service line, in the
business of providing certain cord blood and tissue collection, processing,
banking and Storage services (the “Business”) and the Borrower intends on
selling all of the assets used solely and exclusively in the Business (such
sale, so long as it is consummated on or before December 31, 2019,  the “  Cord
Blood Sale”);

WHEREAS, the Borrower wishes for the Lender to permit the Cord Blood Sale and
the Lender desires to agree to permit the Cord Blood Sale,  subject to the terms
and conditions contained herein; and

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, an amendment under
the Credit Agreement may be entered into by the Borrower and the Lender.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.          Definitions.  Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

2.          Amendment.  Upon the effectiveness of this Amendment, the Lender and
the Borrower agree that:

(a)        Amendment to Section 1.1. The following definitions are added to
Section 1.1 of the Credit Agreement in appropriate alphabetical order:

“Cord Blood Sale” has the meaning set forth in the Third Amendment.

“Third Amendment” means that certain Third Amendment, made and entered into as
of September 12, 2019 by the Borrower, the Guarantors party thereto and the
Lender.










 

(b)        Amendment to Section 1.1. The definition of “Net Asset Sales
Proceeds” is hereby amended by adding “or Section 8.8(k)” immediately after
“(i)” in the first parenthetical thereof.

(c)        Amendment to Section 7.13(a).  Section 7.13(a) of the Credit
Agreement is hereby amended by inserting the following as new clause (w),
immediately after the words “exclusively used for” and immediately prior to
clause (x) thereof:

“(w) escrow accounts in connection with the Cord Blood Sale”

(d)        Amendment to Section 8.3.  Section 8.3 of the Credit Agreement is
hereby amended by (x) removing “and” from the end of clause (q) thereof, (y)
inserting “and” at the end of clause (r) thereof and (z) inserting the following
as a new clause (s):

“Liens on Excluded Accounts permitted by Section 7.13(a)(w);”

(e)        Amendment to Section 8.8.  Section 8.8 of the Credit Agreement is
hereby amended by (x) removing “or” from the end of clause (i) thereof, (y)
deleting “.” and inserting “; or” from the end of clause (j) thereof and (z)
inserting the following as a new clause (k):

“the Cord Blood Sale.”

3.          [Reserved]

4.          Effectiveness.  This Amendment shall become effective upon:

(a)        the receipt by the Lender of a counterpart signature to this
Amendment duly executed and delivered by the Borrower and each Guarantor;  and

(b)        the receipt by the Borrower of a counterpart signature to this
Amendment duly executed and delivered by the Lender.

5.          Expenses.  [*]  pursuant to Section 10.3 of the Credit Agreement.

6.        Representations and Warranties.  The Borrower and the Guarantors
represent and warrant to the Lender as follows:

(a)        After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document are (i) with respect to representations and
warranties that contain a materiality qualification, true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, are true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date are
true and correct as of such date.





2




 

(b)       After giving effect to this Amendment, no Default or Event of Default
has occurred or is continuing.

(c)       The execution, delivery and performance of this Amendment are within
Borrower’s and each Guarantor’s  corporate or organizational powers and has been
duly authorized by all necessary corporate or organizational action; (ii) this
Amendment constitutes the legal, valid and binding obligations of Borrower and
each Guarantor, enforceable against such Person in accordance with its terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity), and (iii) no authorization or
other action by, and no notice to or filing with, any Governmental Authority or
other Person (other than those that have been, or on the Closing Date will be,
duly obtained or made and which are, or on the Closing Date will be, in full
force and effect) is required for the due execution, delivery or performance by
the Borrower or any Guarantor of this Amendment.

7.          Reaffirmation of Security Interests.  Each of the Borrower and each
Guarantor (i) affirms that each of the security interests and liens granted in
or pursuant to the Loan Documents are valid and subsisting, and (ii) agrees that
this Amendment shall in no manner impair or otherwise adversely affect any of
the security interests and liens granted in or pursuant to the Loan Documents.

8.          Reaffirmation of Guarantee.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge the Guarantor’s obligations under the Loan Documents.

9.          No Implied Waiver.  Except as expressly set forth in this Amendment,
this Amendment shall not, by implication or otherwise, limit, impair, constitute
a waiver of or otherwise affect any rights or remedies of the Lender under the
Credit Agreement or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement,  other than as
expressly set forth herein, all of which shall continue in full force and
effect.  Nothing in this Amendment shall be construed to imply any willingness
on the part of the Lender to agree to or grant any similar or future amendment
or waiver of any of the terms and conditions of the Credit Agreement.

10.        Waiver and Release.  TO INDUCE THE LENDER TO AGREE TO THE TERMS OF
THIS AMENDMENT, THE BORROWER AND THE GUARANTORS (FOR THEMSELVES AND THEIR
AFFILIATES) (COLLECTIVELY, THE “RELEASING PARTIES”) REPRESENT AND WARRANT THAT
AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF
RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO THEIR OBLIGATIONS
UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:





3




 

(a)        WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

(b)        FOREVER RELEASE, RELIEVE AND DISCHARGE THE LENDER, ITS OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, PREDECESSORS, SUCCESSORS, ASSIGNS,
ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES AND REPRESENTATIVES (COLLECTIVELY, THE
“RELEASED PARTIES”), AND EACH OF THEM, FROM ANY AND ALL CLAIMS, LIABILITIES,
DEMANDS, CAUSES OF ACTION, DEBTS, OBLIGATIONS, PROMISES, ACTS, AGREEMENTS AND
DAMAGES, OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED, MATURED OR
UNMATURED, WHETHER AT LAW OR IN EQUITY, WHICH THE RELEASING PARTIES EVER HAD,
NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER HAVE, DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY BASED UPON, CONNECTED WITH, OR RELATED TO MATTERS, THINGS,
ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME FROM THE BEGINNING OF THE WORLD
THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING WITHOUT LIMITATION ANY AND ALL
CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER OR RELATED TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

(c)        IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING
PARTIES ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY AND FOREVER TO
RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST, OR
HERETOFORE HAVE EXISTED.  IN FURTHERANCE OF SUCH INTENTION, THE RELEASES HEREIN
GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR WITHDRAWAL
OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY SUCH
ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

(d)        THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT OR PROCEEDING.

(e)        THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES
THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.





4




 

11.         Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be an original and all of which
shall constitute together but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by e-mail (e.g.,
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.

12.         Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

[Signature Page Follows]

 

 



5




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

NATERA, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/Michael Brophy

 

Name:

Michael Brophy

 

Title:

Chief Financial Officer

 

 

 

 

 

NATERA INTERNATIONAL, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/Michael Brophy

 

Name:

Michael Brophy

 

Title:

Chief Financial Officer

 

 

 

 

 

NSTX, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/Michael Brophy

 

Name:

Michael Brophy

 

Title:

Chief Financial Officer

 

 

 

 

 

ORBIMED ROYALTY OPPORTUNITIES II, LP,

 

as the Lender

 

 

 

 

 

By OrbiMed Advisors LLC,

 

its investment manager

 

 

 

 

 

By:

/s/W. Carter Neild

 

Name:

W. Carter Neild

 

Title:

Member

 

 

Signature Page to Amendment

